Citation Nr: 0901558	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than June 12, 2001, 
for a grant of service connection for a back injury with 
degenerative disc disease and degenerative arthritis of the 
lumbar spine and postoperative residuals of a laminectomy 
with fusion, to include the question of clear and 
unmistakable error (CUE) in prior rating decisions in June 
1969 and April 1972 denying service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946 and from July 1951 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which implemented a Board 
decision of August 2005 granting service connection for a 
back disorder, diagnosed as a back injury with degenerative 
disc disease and degenerative arthritis of the lumbar spine 
and postoperative residuals of a laminectomy with fusion.  By 
its August 2005 action, the RO assigned an effective date of 
June 12, 2001, for the grant of service connection for a back 
disorder.  Following notice to the veteran of the RO's August 
2005 action, he initiated an appeal in September 2005 as to 
the effective date assigned for his back disorder, but did 
not thereafter timely perfect that appeal.  That 
notwithstanding, when the veteran in May 2007 requested that 
the RO reconsider his claim for an earlier effective date, 
the RO in St. Louis, Missouri, considered the claim on a de 
novo basis, without regard to the finality of the Reno RO's 
action in August 2005.  That being the case, the Board will 
not disturb the RO's finding that this appeal stems from the 
denial of the veteran's original claim for an earlier 
effective date for service connection for a back disorder.  

This matter does not entail specific allegations involving 
the Board's original jurisdiction, i.e., a claim of CUE in a 
prior Board decision.  In this case, the Board by its June 
1965 decision denied on the merits the veteran's claim of 
entitlement to service connection for a back disorder.  That 
decision is final, it subsumed any prior rating decisions as 
to the issue in question , and it is a legal bar to the 
assignment of an effective date earlier than the date of that 
decision.  38 U.S.C.A. §§ 7104, 5109A (West 2002 & Supp. 
2008); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision).  Such bar may only be removed 
by a prevailing motion of clear and unmistakable error (CUE) 
in the decision or a prevailing motion for reconsideration 
(both made directly to the Board).  See 38 C.F.R. §§ 20.1000, 
20.1001, 20.1400, 20.1404 (2008).

The veteran was afforded a videoconference hearing before the 
Board in November 2008, a transcript of which is of record.  
At such hearing, the veteran submitted additional documentary 
evidence in support of his claim for an earlier effective 
date.  Such evidence was accompanied by a written waiver for 
the RO's initial consideration of such evidence.  


FINDINGS OF FACT

1.  Service connection for a back disorder has been denied by 
RO action on multiple previous occasions, with the most 
recent unappealed or final decisions occurring in June 1969 
and April 1972.  

2.  The veteran has failed to advance a valid claim of CUE of 
fact or law in prior rating decisions entered by the RO in 
June 1969 and April 1972, which denied entitlement to service 
connection for a back disorder.  

3.  The veteran subsequently filed an application to reopen a 
claim of entitlement to service connection for a low back 
disorder, which was received by the RO on June 12, 2001.  







CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction of the veteran's claim of 
CUE in prior, final rating decisions of June 1969 and April 
1972, denying his entitlement to service connection for a 
back disorder, due to his failure to raise a valid claim of 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2008).

2.  The earliest effective date assignable for the veteran's 
grant of service connection for a back disorder, 
characterized as a back injury with degenerative disc disease 
and degenerative arthritis of the lumbar spine and 
postoperative residuals of a laminectomy with fusion, is the 
date of receipt by VA of the veteran's claim to reopen, June 
12, 2001.  38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

In the appeal now before the Board, the appellant seeks an 
earlier effective date for entitlement to service connection 
for a back disorder.  By Board action in August 2005, service 
connection for a back injury with degenerative disc disease 
and degenerative arthritis of the lumbar spine and 
postoperative residuals of a laminectomy with fusion, was 
granted.  In follow-up thereto, the RO in rating action later 
in August 2005 assigned an effective date of June 12, 2001, 
for the grant of service connection for a back disorder.  In 
order to obtain an earlier effective date for service 
connection, the appellant attacks the RO's prior denials of 
his earlier compensation claims on the basis of CUE therein.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Given the 
parameters of the law surrounding CUE claims, however, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in prior RO decisions.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Id. at 178-9.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 
6 Vet. App. 40 (1993).  If the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, the VA's failure in the duty to assist cannot 
constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 
(Fed. Cir. 2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
the proper remedy is to dismiss the challenge without 
prejudice. See Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Notice is taken that this case has been developed on the 
basis of the veteran's claims of CUE in prior rating 
decisions.  Following entry of the Board's decision in June 
1965, denying on the merits of the veteran's claim for 
service connection of a back disorder, RO rating decisions in 
June 1969 and April 1972 also disallowed the claim.  By its 
decision of June 1969, the RO confirmed and continued the 
prior denial, finding that the evidence submitted was 
insufficient to establish that the claimed back disability 
was attributable to military service.  Notice of such denial 
and of the veteran's appellate rights was provided to him in 
June 1969.  In the absence of a timely appeal, the June 1969 
action was rendered final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).  The most recent denial in April 
1972 was effectuated on the basis that new and material 
evidence with which to reopen the previously denied claim had 
not been received.  Notice of the April 1972 denial and of 
the veteran's appellate rights was furnished to him through 
the RO's correspondence of May 1972, following which no 
timely appeal of the April 1972 denial was initiated.  To 
that extent, the April 1972 action is final.  Id.  

The appellant assigns error in the 1969 and 1972 actions, 
based on the conduct of a VA medical examination by a fee-
basis physician in August 1947, the report of which was 
compiled in November 1947, as well as the VA's interpretation 
of such report.  The veteran asserts that only a portion of 
his subjective complaints were addressed by that physician, 
no explanation was offered as to the significance of spinal 
tenderness and left leg shortening, and justification for a 
finding of preexisting back disability was not provided.  
Such physician likewise failed to obtain myelography of the 
veteran's lower spine and it is argued that such a study 
would have identified the effects of disc herniation, if not 
a herniated disc itself.  It is otherwise alleged that VA 
failed to detect, address, or pursue the aforementioned 
errors or shortcomings when his claims were adjudicated.  

The allegations of CUE advanced are reflective merely of a 
disagreement on the part of the veteran as to how the facts 
of record in 1969 and 1972 were interpreted by the RO and 
such do not form the basis for a valid CUE claim.  There is 
no viable contention that there was any error of commission 
or omission as to any fact or, or that the statutory or 
regulatory provisions extant at that time were overlooked or 
incorrectly applied.  In total, the veteran has failed to set 
forth allegations that there was other than a tenable basis 
for the RO's decisions in June 1969 and April 1972, denying 
his claim for service connection for a back disorder.  As he 
maintains only that the facts, as they were known at the 
time, were misinterpreted by the RO, the conflict over the 
interpretation of the facts presented is insufficient to rise 
to the level of CUE, as it is noted that the error must be of 
such significance as to be undebatable.  Damrel, Russell, 
supra.

To the extent that the veteran is alleging that the RO in 
1969 and 1972 failed to develop fully the record, any breach 
by VA of its duty to assist the veteran in the development of 
all pertinent facts, cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect one. Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).  If the facts contained in the record at 
the time the decision is entered are correct, the decision is 
not erroneous, although not embodying all of the relevant 
facts. Id.  In this instance, the alleged deficiencies in the 
conduct of the VA medical examination in 1947 and the RO's 
action or inaction in obtaining additional medical input in 
its 1969 and 1972 adjudications, are wholly matters within 
the duty to assist and are not sufficient to form a basis for 
a valid claim of CUE.  

In view of the veteran's failure to plead a valid CUE claim, 
this portion of the appeal must be dismissed, without 
prejudice to refiling of a CUE claim regarding the rating 
decisions of June 1969 and April 1972.  See, e.g., Simmons v. 
Principi, 17 Vet. App. 104 (2003). 

Duties to Notify and Assist

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The claim for an earlier effective date for a grant of 
service connection is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent to the 
veteran in November 2001, and another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
In Goodwin v. Peake, 22 Vet. App. 128, the Court noted with 
specificity as to a claim for an earlier effective date that 
"where a claim has been substantiated after the enactment of 
the VCAA, [the veteran] bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  

The record likewise indicates that the RO provided to the 
veteran a VCAA letter specifically relating to his claim for 
an earlier effective date in July 2007, thereby informing him 
of the information and evidence needed by the appellant to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant.  By 
such correspondence, the appellant was advised of the holding 
in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice as to her claim for 
service connection was provided to the appellant prior to the 
RO's initial decision in March 2002, but full VCAA notice, 
specifically that pertaining to the Court's holding in 
Dingess/Hartman, was not, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the supplemental statement of the 
case by the RO in September 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, there is no factual predicate for the 
assignment of an earlier effective date for entitlement of 
the appellant to service connection for a back disorder and 
no valid claim for CUE in prior RO decisions in June 1969 and 
April 1972 is advanced.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the appellant, the 
Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the claims folder to the extent that such records have been 
adequately identified or are otherwise available.  The 
veteran's service medical records are on file, as are various 
examination and treatment records compiled by VA and non-VA 
sources during post-service years.  No argument is noted to 
have been advanced by or on behalf of the appellant that the 
record is incomplete or that further actions are necessary 
prior to the Board's review.  The issue here is entitlement 
to an effective date prior to June 2001 for the grant of 
service connection for a back disorder.  Under these 
circumstances, there is no duty to obtain any VA medical 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  
In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Analysis of the Merits of the Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date for a grant of service connection based 
upon the submission of new and material evidence is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In this instance, the veteran does not dispute the facts as 
to the date of receipt by VA of his claim to reopen for 
service connection for a back disorder, which occurred on 
June 12, 2001.  The record otherwise does not demonstrate the 
existence of his filing of a formal or informal claim 
therefor following entry of the RO's most recent, final 
denial in April 1972.  While some communications between the 
veteran and VA are shown in the interim, no such 
communication or action demonstrates an intent to apply for 
service connection for a back disorder or to reopen his 
previously denied claim therefor until his claim submission 
of June 12, 2001.   

While the Board concedes that entitlement to service 
connection for a back disorder arose on or prior to June 12, 
2001, the system for the administration of VA compensation 
established by Congress mandates that a claim for the 
specified benefit be set forth and, under the circumstances 
of this case, such a claim was not filed until June 12, 2001.  
The date entitlement arose preceded the date of receipt of 
the veteran's claim of June 12, 2001, and as the latter of 
the two is the date of claim, an effective date earlier than 
June 12, 2001, for entitlement to service connection for a 
back disorder, characterized as a back injury with 
degenerative disc disease and degenerative arthritis of the 
lumbar spine and postoperative residuals of a laminectomy 
with fusion, is not for assignment.  

This portion of the appeal is denied.  


ORDER

The issue of CUE in prior rating decisions entered in June 
1969 and April 1972, denying service connection for a back 
disorder, is dismissed.  

Entitlement to an effective date earlier than June 12, 2001, 
for a grant of service connection for a back injury with 
degenerative disc disease and degenerative arthritis of the 
lumbar spine and postoperative residuals of a laminectomy 
with fusion, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


